DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed 8 August 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the marked out information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “or similar” is indefinite because it encompasses elements not described; exactly what a device must have or do to be considered “similar” to the two types of resonators claimed is not explained. See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 6, 8, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ES 2,333,088. See the Written Opinion of the International Examination Authority for Application PCT/ES2017/070083 for details.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US # 7.993,584) in view of Bailey et al (US PGPub # 2007/0193342). The Kim reference discloses a .
	With respect to claims 2-4, it would have been an obvious matter of engineering design choice to vary the length of the thread to limit how far one body has to be twisted in order to screw it into place.
	With respect to claim 5, Kim discloses two contact electrodes (64) that make contact with connection electrodes (62) on a support structure (60).
	With respect to claim 6, Kim does not disclose “through holes” in the supporting structure (60), but vias were well-known structures in circuit board design1, and I would have been an obvious design choice to make conductive vias in the supporting structure (60) of Kim so as to place the contacts 2.
	With respect to claim 7, simply increasing the number of vias, or through holes would have provided more parallel paths for electrical conduction which would have the effect of lowering the effective resistance of the contacts which would also reduce the amount of waste heat generated by the contacts, as well as allowing heat to dissipate more quickly3. 
	With respect to claim 8, obviously it would have been desirable to shape and dimension the supporting structure (60) so that it would not twist, and therefore break the electrical connections, when the two casing bodies are screwed into and out of each other.
	With respect to claim 9, Kim discloses two contact electrodes (64) that make contact with connection electrodes (62) on a support structure (60).
	With respect to claims 10 & 11, Kim discloses a biasing spring (78).
	With respect to claim 12, the contact electrodes (64) are obviously for establish interface with an electronic control circuit (not shown) or else the device would not work. 
	With respect to claim 13, the various parts are obviously pressed together.
	With respect to claim 14, Kim discloses a piezoelectric crystal resonator.
	With respect to claim 15, the contacts are on the surface of the resonator.
	With respect to claim 16, it would have been obvious to place the contacts (64) on the back side of the supporting structure (60) to provide some protection for the contacts (64) from exposure to the environment4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 A via (Latin for path or way) is an electrical connection between copper layers in a printed circuit board. Essentially a via is a small drilled hole that goes through two or more adjacent layers; the hole is plated with copper that forms electrical connection through the insulation that separates the copper layers. (https://en.wikipedia.org/wiki/Via_(electronics)).
        
        2 See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
        3 See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and, MPEP § 2144.04(VI)(B).
        
        4 See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).